DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Final office action is in response to application 16/502,687, application filed on 07/03/2019, and Applicant’s amendment filed on 10/12/2022.  Claims 1 and 11 are currently amended by Applicant.  Claims 1-19 are currently pending in this application. 

Response to Arguments
3.	Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
4a.	Applicant asserts on page 8 of Applicant’s remarks that the 112 rejection is overcome based on Applicant’s claim amendments.  Examiner disagrees with this assertion.  
4b.	However, as explained in Examiner’s revised 112 rejection(s) below, Applicant’s amendments have failed to overcome the 112 rejections set forth in the Non-Final office action mailed 07/12/2022.
5a.	Applicant asserts on page 8 of Applicant’s remarks that the claims are patent eligible under Step 2A of the Revised Subject Matter Eligibility Guidance because Examiner has failed to show that the claims fall under one of the judicial exceptions to eligibility.  Examiner disagrees with this assertion.
5b.	 Examiner points out that under revised step 2A of the Patent Subject Matter Eligibility Guidance, the claims are directed to a series of mental steps carried out by a generic computer.  The recited concepts, neural network, and lookup table, are abstract concepts within the computer arts, and do nothing to bring the claims into an patent eligibility even in light of the use of a generic computer.  See Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”).  
6a.	Applicant asserts on page 9 of Applicant’s remarks that the claims are patent eligible under Step 2B of the Revised Subject Matter Eligibility Guidance because the claims integrate a practical application of an abstract idea, thus making the claims patent eligible.  Examiner disagrees with this assertion.
6b.	Examiner points out that, with regard to Step 2B, This judicial exception is not integrated into a practical application because the limitations, taken individually or as a whole, do nothing more than use a generic computer to perform one or more of: data manipulation, generic mathematical computation, or insignificant extra-solution activity. 
7a.	Applicant asserts, on page 10 of Applicant’s response, that Applicant’s amended claims 1 and 11 overcome the prior art rejection because the claims now require that the lookup table corresponding to the activation function acquiring current data is not stored in the neural network.  Examiner disagrees with this assertion.
7b.	Examiner points out that because the claims never require that the neural network store a lookup table in the first place [thus placing no patentable weight on making the decision not to store the lookup table in the neural network], the prior art thus is not required to first show a teaching of storing a lookup table in a neural network, and then later not storing it in a lookup table.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claims 1 and 11 recite the following phrase(s)/limitations which is/are indefinite in light of the disclosure as a whole: 
(1) “determining an activation function acquiring current data from the at least one activation function; and determining whether the activation function acquiring current data is a target function” – claim 1, lines 3-5; and
(2) “in response to that the neural network does not store a lookup table corresponding to the activation function acquiring current data, determining that the activation function acquiring current data is a target function, and converting, based on a conversion relationship between the target function and a preset function, the current data into input data of the preset function” – claim 1, lines 6-10.
11.	First, with respect to limitation (1) recited in claims 1 and 11, is unclear as to whether the limitation refers to the determination of an “activation function”, or rather a determination of some amount of acquired data.  Regardless, the neither the activation function nor the acquir[ed] data has its metes and bounds defined within the claim language.  Even further, the claim fails to define the meaning of an “activation function” or a “target function”.  Certainly, a “function” will remain a “function” unless Applicant points out within the claim that it is somehow a possibility that the “activation function” could end up being something other than a “function”.  The amended language of the claim is no clearer than prior to this amendment.  
12.	Second, with respect to limitation (2) recited in claims 1 and 11, the negatively recited phrase, “does not store a lookup table” lacks antecedent basis in the claims.  Applicant introduces the concept of not storing a lookup table when the claims never introduced a lookup table in the first place.  With respect to the claims, it seems it would be plainly obvious that the recited “neural network” would never store a lookup table, absent the possibility that the neural network would or could store a lookup table in the first place.  The amended language of the claims is no clearer than prior to this amendment.  
	
Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14.	Claims 1-19 are rejected under 35 U.S.C. 101 because: 
the claimed invention is directed to a data processing method and a data processing apparatus comprising a memory storing instructions, without significantly more. The claim(s) recite(s): “a memory storing instructions”, “at least one processor”, a “converting” step, “obtaining” steps, and an “outputting” step.  These limitations, taken either separately or as a whole, amount to nothing more than merely the manipulation of non-functional data on a generic computer, and therefore is a judicial exception.  
Examiner points out that under revised step 2A of the Patent Subject Matter Eligibility Guidance, the claims are directed to a series of mental steps carried out by a generic computer.  The recited concepts, neural network, and lookup table, are abstract concepts within the computer arts, and do nothing to bring the claims into an patent eligibility even in light of the use of a generic computer.  See Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”).  
With regard to Step 2B, This judicial exception is not integrated into a practical application because the limitations, taken individually or as a whole, do nothing more than use a generic computer to perform one or more of: data manipulation, generic mathematical computation, or insignificant extra-solution activity. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.

Claim Rejections - 35 USC § 102
15.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.          Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pillai et al. (US PG Pub No. 2019/0042922).

17.          With respect to claim 1 and 11, Pillai teaches:
A data processing method for a neural network (see data processing and execution units for performing multiple functions on various types of data, para 0194; see deep neural network functions for data processing, para 19-20), 
the neural network provided with at least one activation function (see activation functions, para 20), 
the method comprising: 
determining an activation function acquiring current data from the at least one activation function; and determining whether the activation function acquiring current data is a target function (see activation functions, para 20);
in response to that the neural network does not store a lookup table corresponding to the activation function acquiring current data, determining that the activation function acquiring current data is a target function (neural networks storing data in memory not in the form of a lookup table, para 139), and 
converting based on a conversion relationship between the target function and a preset function, the current data into input data of the preset function (see conversion in operation of data for neural network, target function, para 24-27); 
obtaining first output data of the preset function with the input data as an input in a lookup table corresponding to the preset function (see generation of outputs, use of lookup table to simplify operations, para 20-25); 
obtaining second output data of the target function with the current data as an input by conversion based on the conversion relationship and the first output data (see final outputs, para 29; see first outputs used as inputs to system, para 20-25); and 
outputting the second output data (see final outputs, see multiple outputs from different points in the optimization process, para 20-23, 48-52).

18.          With respect to claim 2 and 12, Pillai teaches:
wherein the target function comprises a sigmoid nonlinear function, and the preset function comprises a tank hyperbolic tangent function; and the converting, based on a conversion relationship between the target function and a preset function, the current data into input data of the preset function comprises: determining a quotient of dividing the current data by two for use as the input data of the preset function (see sigmoid hyperbolic tangent, para 38, see division into multiple segments, para 23-25).

19.          With respect to claim 3 and 13, Pillai teaches:
wherein if the current data is a floating number, and the floating number takes an expression including a mantissa and an exponent with two as a base, then the determining a quotient of dividing the current data by two comprises: subtracting one from the exponent of the current data to obtain the quotient of dividing the current data by two  (see subtraction and addition of exponent, mantissa expression, and floating value, para 43-45).

20.          With respect to claim 4 and 14, Pillai teaches:
wherein the obtaining second output data of the target function with the current data as an input by conversion based on the conversion relationship and the first output data comprises: summing the first output data and one, and determining a quotient of dividing the sum by two for use as the second output data of the target function with the current data as the input  (summation of values within mantissa expression, see functions and multiple output for optimization, para 3-5, 20-23, 42-46).

21.          With respect to claim 5 and 15, Pillai teaches:
wherein if the sum is a floating number, and the floating number takes an expression including a mantissa and an exponent with two as a base, then the determining a quotient of dividing the sum by two comprises: subtracting one from the exponent of the sum to obtain the quotient of dividing the sum by two (summation of values within mantissa expression, see functions and multiple output for optimization, para 3-5, 20-23, 42-46).

22.          With respect to claim 6 and 16, Pillai teaches:
wherein the lookup table corresponding to the preset function comprises at least one of a positive number input range or a negative number input range (see generation of outputs, use of lookup table to simplify operations, para 20-25).

23.          With respect to claim 7, Pillai teaches:
wherein the target function comprises a tank hyperbolic tangent function, and the preset function comprises a sigmoid nonlinear function (see sigmoid hyperbolic tangent, para 38, see division into multiple segments, para 23-25); and 
the converting, based on a conversion relationship between the target function and a preset function, the current data into input data of the preset function comprises: 
determining a product of multiplying the current data by two for use as the input data of the preset function (see data processing and execution units for performing multiple functions on various types of data, para 0194; see deep neural network functions for data processing, para 19-20).

24.          With respect to claim 8, Pillai teaches:
wherein if the current data is a floating number, and the floating number takes an expression including a mantissa and an exponent with two as a base, then the determining a product of multiplying the current data by two comprises: adding one to the exponent of the current data to obtain the product of multiplying the current data by two (see subtraction and addition of exponent, mantissa expression, and floating value, para 43-45; see subtraction and addition of exponent, mantissa expression, and floating value, para 43-45).

25.          With respect to claim 9, Pillai teaches:
 wherein the obtaining second output data of the target function with the current data as an input by conversion based on the conversion relationship and the first output data comprises: determining a product of multiplying the first output data by two, and using a difference of subtracting one from the product as the second output data of the target function with the current data as the input (see subtraction and addition of exponent, mantissa expression, and floating value, para 43-45; see subtraction and addition of exponent, mantissa expression, and floating value, para 43-45). 

26.          With respect to claim 10, Pillai teaches:
wherein if the first output data is a floating number, and the floating number takes an expression including a mantissa and an exponent with two as a base, then the determining a product of multiplying the first output data by two comprises: adding one to the exponent of the first output data to obtain the product of multiplying the first output data by two  (see subtraction and addition of exponent, mantissa expression, and floating value, para 43-45; see subtraction and addition of exponent, mantissa expression, and floating value, para 43-45).

27.          With respect to claim 17, Pillai teaches:
An artificial intelligent chip (see AI chip stored in para 201), comprising: 
a storing component, storing one or more programs thereon (see storing memory and processor for device and system, para 139); 
a scheduling component, configured to perform instruction scheduling based on a to-be-executed instruction (see scheduler units for scheduling processor units, para 194); 
at least one general purpose executing component, configured to receive an instruction sent by the scheduling component, execute a corresponding program (see scheduler units for scheduling processor units, para 194); and/or generate a sub-instruction based on the instruction sent by the scheduling component, and send the generated sub-instruction to a corresponding special purpose executing component (see general-purpose computing systems, para 189); and 
at least one special purpose executing component, configured to receive the sub-instruction sent by the at least one general purpose executing component, and execute a corresponding program (see application-specific requirements for optimization of deep neural network activation function, para 75-80), 
wherein one or more of the special purpose executing assemblies, when executing the corresponding program, implement the method according to claim 1 (application-specific requirements for optimization of deep neural network activation function, para 75-80).

28.          With respect to claim 18, Pillai teaches:
wherein the computer program, when executed by an executing component, implements the method according to claim 1 (see general-purpose computing systems, para 189; see application-specific requirements for optimization of deep neural network activation function, para 75-80).

29.          With respect to claim 19, Pillai teaches:
a processor, a storage apparatus, and at least one artificial intelligence chip according to claim 17 (see general-purpose computing systems, para 189; see application-specific requirements for optimization of deep neural network activation function, para 75-80).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851